Exhibit 10.2

 

 

REVOLVING TERM LOAN SUPPLEMENT

 

 

            THIS SUPPLEMENT to the Master Loan Agreement dated June 20, 2011
(the “MLA”), is entered into as of August 18, 2014 between FARM CREDIT SERVICES
OF AMERICA, FLCA (“Lead Lender”) and GREEN PLAINS SUPERIOR LLC,  Omaha,
 Nebraska    (the “Company”), and amends and restates the Supplement dated June
20, 2011 and numbered RI0470T02D.

 

            SECTION 1.  The Revolving Term Loan Commitment. On the terms and
conditions set forth in the MLA and this Supplement, Lead Lender agrees to make
loans to the Company from the date hereof, up to and including October 20, 2019,
in an aggregate principal amount not to exceed, at any one time outstanding,
$15,625,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”).  Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.

 

            SECTION 2.  Purpose and Transfer. The purpose of the Commitment is
to provide working capital to the Company.  In addition, the purpose of the
Commitment is to consolidate under this Supplement the Company’s existing
indebtedness to Lead Lender under the Term Loan Supplement dated June 20, 2011
and numbered RI0470T01D (the “Existing Agreement”).  The Company agrees that on
the date when all conditions precedent to Lead Lender’s obligation to extend
credit hereunder have been satisfied:  (A) the principal balance outstanding
under the Existing Agreement shall be transferred to and charged against the
Commitment; (B) all accrued obligations of the Company under the Existing
Agreement for the payment of interest or other charges shall be billed out after
principal transfer; and (C) the Existing Agreement and the promissory note set
forth in or executed in connection therewith shall be deemed replaced and
superseded, but the indebtedness evidenced by such note shall not be deemed to
have been paid off, by this Supplement and the MLA.  In addition, in the event
any balances bearing interest at a fixed rate are outstanding on the date such
loans are being transferred hereto, then such balances shall continue to be
subject to such rates for the remaining agreed upon fixed rate periods but shall
otherwise be subject to the terms hereof.

 

            SECTION 3.  Term.    Intentionally Omitted.

 

            SECTION 4.  Interest.    The Company agrees to pay interest on the
unpaid balance of the loan(s) in accordance with one or more of the following
interest rate options, as selected by the Company:

 

                     (A)  One-Month LIBOR Index Rate.  At a rate (rounded upward
to the nearest 1/100th and adjusted for reserves required on “Eurocurrency
Liabilities” [as hereinafter defined] for banks subject to “FRB Regulation D”
[as hereinafter defined] or required by any other federal law or regulation) per
annum equal at all times to 4.35% above the rate reported at 11:00 a.m. London
time for the offering of one (1) month U.S. dollars deposits, by Bloomberg
Information Services (or any successor or substitute service providing rate
quotations comparable to those currently provided by such service, as determined
by Agent (as that term is defined in the MLA) from time to time, for the purpose
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market) on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day.  The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances
subject to this option.  Information about the then-current rate shall be made
available upon telephonic request.  For purposes hereof:  (1) “U.S. Banking Day”
shall mean a day on which Agent is open for business and banks are open for
business in New York, New York; (2) “Eurocurrency



--------------------------------------------------------------------------------

 

 

 

Liabilities” shall have the meaning as set forth in “FRB Regulation D”; and (3)
“FRB Regulation D” shall mean Regulation D as promulgated by the Board of
Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

 

                   (B)  Quoted Rate. At a fixed rate per annum to be quoted by
Agent in its sole discretion in each instance.  Under this option, rates may be
fixed on such balances and for such periods, as may be agreeable to Agent in its
sole discretion in each instance, provided that:  (1) the minimum fixed period
shall be 30 days; (2) amounts may be fixed in increments of $100,000.00 or
multiples thereof; and (3) the maximum number of fixes in place at any one time
shall be five.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed for periods
expiring after the maturity date of the loans and rates may not be fixed in such
a manner as to cause the Company to have to break any fixed rate balance in
order to pay any installment of principal.  All elections provided for herein
shall be made telephonically or in writing and must be received by 12:00 Noon
Company's local time.  Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company.

 

            SECTION 5.  Promissory Note.  The Company promises to repay on the
date of each reduction in the Commitment, the outstanding principal, if any,
that is in excess of the available balance.  The available balance shall be
decreased by $600,000.00 on the 20th day of each quarter beginning October 20,
2014, and continuing through and including July 20, 2019, followed by a final
reduction at the expiration of the Commitment on October 20, 2019, at which time
any outstanding balance shall be due and payable in full. If any installment due
date is not a day on which Agent is open for business, then such payment shall
be made on the next day on which Agent is open for business.  In addition to the
above, the Company promises to pay interest on the unpaid principal balance
hereof at the times and in accordance with the provisions set forth in Section 4
hereof.  This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.

 

            SECTION 6.  Letters of Credit. In addition to loans, the Company may
utilize, if agreeable to Agent in its sole discretion in each instance, the
Commitment to open irrevocable letters of credit for its account.  Each letter
of credit will be issued within a reasonable period of time after Agent’s
receipt of a duly completed and executed copy of Agent’s then current form of
Application and Reimbursement Agreement, or, if applicable, in accordance with
the terms of any CoTrade Agreement between the parties, and shall reduce the
amount available under the Commitment by the maximum amount capable of being
drawn thereunder.  Any draw under any letter of credit issued hereunder shall be
deemed a loan under the Commitment and shall be repaid in accordance with this
Supplement.  Each letter of credit must be in form and content acceptable to
Agent and must expire no later than the maturity date of the Commitment.

 

            SECTION 7.  Security.  The Company’s obligations hereunder and, to
the extent related hereto, under the MLA, including without limitation any
future advances under any existing mortgage or deed of trust, shall be secured
as provided in the Security Section of the MLA. 

 





--------------------------------------------------------------------------------

 

 

 

            SECTION 8.  Commitment Fee.  In consideration of the Commitment, the
Company agrees to pay to Agent a commitment fee on the average daily unused
portion of the Commitment at the rate of 0.75% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each
month.  Such fee shall be payable for each month (or portion thereof) occurring
during the original or any extended term of the Commitment.

 

            SECTION 9.  Amendment Fee.  In consideration of the amendment, the
Company agrees to pay to Agent on the execution hereof a fee in the amount of
$25,000.00.

 

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES OF AMERICA, FLCA

   GREEN PLAINS SUPERIOR LLC

 

 

By:

/s/ Kathryn J. Frahm

   By:

/s/ Patrich Simpkins

 

 

Title:

VP Commercial Lender

   Title:

EVP, Finance & Treasurer

 

 



--------------------------------------------------------------------------------